 314DECISIONSOF NATIONALLABOR RELATIONS BOARDStaiman BrothersandLocalUnion No. 764, anAffiliateof the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America(Ind.). Case4-CA-5307March 25, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSUpon a charge filed on July 27, 1970, by LocalUnion No. 764 an affiliate of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (Ind.), herein called theUnion, and duly served on Staiman Brothers, hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 4, issued a complaint on August25, 1970, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on or about April20,1970,following a Board election in Case4-RC-8552 the Union was duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate; iand that, commencing on or about May 5, 1970, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative,although the Union has requested and isrequesting it to do so. On September 8, 1970,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations in thecomplaint.On November 5, 1970, the Union filed with theRegional Director a Motion for Summary Judgment,contending that on the contents of the Respondent'sanswer, the allegations of the complaint should bedeemed to be admitted, and requesting that a TrialExaminer's Decision and Recommended Order beissued. Subsequently, the Regional Director referredthe Union's motion to the Chief Trial Examiner forruling, and on November 16, 1970, the Chief TrialExaminer referred the Union's motion to the Board.In the interim, on November 9, 1970, the GeneraliOfficial notice is taken of the record in the representation proceeding,Case 4-RC-8552, as the term "record" is defined in Secs 102 68 and102 69 (f) of the Board's Rules and Regulations. Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (C A 4,Counsel filed his Motion for Summary Judgment,alleging that the Respondent's answer to the com-plaint raised no issues which were not raised anddecided in Case 4-RC-8552, and praying the Board togrant the Motion for Summary Judgment. Thereafter,on November 19, 1970, the Respondent filed with theBoard an opposition to the motions filed by theGeneral Counsel and the Union, accompanied by aCross Motion for Summary Judgement. Subsequent-ly, on November 25, 1970, the Board issued an OrderTransferring Proceeding to the Board and a NoticeTo Show Cause why the General Counsel's and thenion's Motions for Summary Judgment should not begranted. Respondent thereafter filed a brief in supportof its prior Opposition and Cross Motion forSummary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTIONS FOR SUMMARYJUDGMENTIn its opposition to the Motions for SummaryJudgment filed by the General Counsel and theUnion, the Respondent contends that it is entitled asa matter of due process to an evidentiary hearing toallow the introduction of evidence concerningClifford Mitchelltree, whose ballot was determinativeof the results of the election conducted on March 16,1970, and who was subsequently determined by theRegional Director to be an eligible voter. In supportof this contention the Respondent advances the sameallegations and arguments which it proffered to theRegional Director and the Board in the underlyingrepresentation case, and the Respondent additionallyavers that it has newly discovered evidence bearingon Mitchelltree's status on the eligibility date and thedate of the election.Upon the record before us, including the record inCase4-RC-8552,we find no merit in theRespondent's contention. The election in the repre-sentation case was conducted pursuant to an Agree-ment for Consent Election, and upon conclusion ofthe election the parties were served with a tally ofballotswhich reflected that of approximately 36eligible voters, 35 cast ballots, of which 17 were castfor and 17 against the Union, and the ballot ofCliffordMitchelltree was challenged by the Board1968),Golden Age Beverage Co,167 NLRB 151/ntert)peCo v Penello,269 F Supp 573 (D C Va , 1967),Follett Corp,164 NLRB 378, enfd 397F 2d 91 (C A 7. 1968), Sec 9(d) of the NLRA189 NLRB No. 44 STAIMANBROTHERS315agent on grounds that Mitchelltree's name did notappear on the eligibility list.Inasmuch as Mitchelltree's ballot was determina-tiveof the results of the election, the RegionalDirector conducted an investigation and on April 10,1970, he issued and caused to be served on theparties his Report on Challenged Ballot. In his reporttheRegional Director determined, contrary to thecontentions of the Respondent, that Mitchelltree wasemployed on both the eligibility date and the date ofthe election and, accordingly, was eligible to partici-pate in the election. Having determined that Mit-chelltreewas an eligible employee, the RegionalDirector directed that Mitchelltree's ballot be openedand counted. A revised tally of ballots served on theparties on April 17, 1970, reflected that a majority ofthe valid votes had been cast in favor of the Union,and on April 20, 1970, the Regional DirectorcertifiedtheUnion as the collective-bargainingrepresentative of the employees in the unit hereinfound appropriate.In a brief in support of its request to appeal whichwas filed on April 24, 1970, the Respondentreiterated the various contentions advanced to theRegional Director during the course of the investiga-tion on Mitchelltree's eligibility status, and addition-ally contended that Mitchelltree had terminated hisemployment by filing for social security benefits.Treating the Respondent's brief as a motion forreconsideration, the Regional Director consideredthe Respondent's several allegations and argumentsconcerning Mitchelltree's status, and on May 8, 1970,issued a supplemental report in which he denied theMotion for Reconsideration. Thereafter, on May 13,1970, the Respondent filed with the Board a requestfor a 10-day extention of time in which to file anappeal to the Regional Director's denial of theRespondent's Motion for Reconsideration. On May14, 1970, the Board denied the Respondent's requeston grounds that the election in Case 4-RC-8552 wasconducted pursuant to an Agreement for ConsentElection and, accordingly, the Board would notentertain an appeal from the Regional Director'sdeterminations.In its response and Cross Motion for SummaryJudgment the Respondent again raises all of thecontentions and arguments which it raised in theunderlying representation case, and which werepreviously decided by the Regional Director. Inaddition the Respondent contends that throughaccess to the Board's subpena powers in the instantunfair labor practice proceeding, it now has availableevidence pertaining to Mitchelltree's application andsubsequent award of disability benefits by the Social=SeePittsburgh PlateGlassCo v NLRB ,313 U S 146, 162 (1941),Rules and Regulations of the Board. Secs 102 67(f) and 102 69(c)SecurityAdministration.However, contrary to theRespondent's assertion,we do not consider itsproffer of the information concerning Mitchelltree'sapplication and award of social security benefits toconstitute newly discovered or previously unavaila-ble evidence. This issue was raised by the Respon-dent in the representation case, and was consideredand rejected by the Regional Director in hisSupplementalReport denying the Respondent'sMotion for Reconsideration.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging, a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding. Respondent doesnot allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Theelection in Case 4-RC-8552 was conducted underthe terms of an Agreement for Consent Election,pursuant to which the parties agreed that thedeterminations of the Regional Director upon anyquestion raised by any party, relating in any mannerto the election, would be final and binding. We findno evidence to sustain the Respondent's allegationthat the Regional Director's determinations onMitchelltree's status were arbitrary or capricious.3We, therefore, find that the Respondent has notraised any issue which is properly litigable in thisunfair labor practice proceeding.We shall, accord-ingly,grant the General Counsel's and Union'sMotions for Summary Judgment, and deny theRespondent's Cross Motion.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all timesmaterial herein, a corporation duly organized under,and existing by virtue of, the laws of the Common-wealth of Pennsylvania, and is engaged in thepurchasing and selling of sundry scrap materials atitsWilliamsport, Pennsylvania, facility. During thepast year, the Respondent, in the course and conductof its business operations, sold and shipped productsvalued in excess of $50,000 to customers locatedoutside the Commonwealth of Pennsylvania.We find, on the basis of the foregoing, thatIM,uhnorh, Uieda, d/b/a Udaco Manufacturing Company,164 NLRB700 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent is, and has been at all times materialherein,an employerengaged in commerce within themeaning of Section2(6) and (7) of the Act,and thatitwill effectuate the policiesof the Actto assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDLocal Union No. 764, an affiliate of the Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (Ind.), is a labororganization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe parties have agreed and we find that thefollowing employees of the Respondent constitute aunit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All employees of Staiman Brothers, Williamsport,Pennsylvania, including over-the-road and localtruckdrivers,crane operators, baler operators,burners, warehousemen, mechanics, yardmen andweighmasters, and laborers, but excluding fore-men, watchmen, janitors, office clerical employ-ees, guards and supervisors as defined in the Act.2.ThecertificationOn March 16, 1970, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted, pursuant to an Agreement for ConsentElection,under the supervision of the RegionalDirector for Region 4 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployeesin said uniton April 20, 1970, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about May 1, 1970, and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about May 5, 1970, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since May 5, 1970, and at all times thereafter, refusedtobargaincollectivelywith the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Staiman Brothers is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.LocalUnion No. 764, an affliliate of theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Ind.), is alabor organization within the meaning of Section2(5) of the Act.3.All employees of Staiman Brothers, Williams-port, Pennsylvania, including over-the-road and local STAIMAN BROTHERS317truckdrivers, crane operators, baler operators, bur-ners,warehousemen,mechanics,yardmen andweighmasters, and laborers, but excluding foremen,watchmen, janitors, office clerical employees, guardsand supervisors as defined in the Act, constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.Since April 20, 1970, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive argaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about May 5, 1970, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andin engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Williamsport, Pennsylvania, facilitycopies of the attached notice marked "Appendix." 4Copies of said notice, on forms provided by theRegional Director for Region 4, after being dulysignedbyRespondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.+ In the eventthat this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals, the wordsin the noticereading "POSTED BYORDER OF THE NATIONAL LABOR RELATIONS BOARD" shall bechanged toread "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD"ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Staiman Brothers, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Local Union No. 764, an affiliateof the International Brotherhood of TeamstersChauffeurs,Warehousemen and Helpers of America(Ind.), as the exclusive bargaining representative of itsemployees in the following appropriate unit:All employees of Staiman Brothers, Williams-port,Pennsylvania, including over-the-road andlocal truckdrivers, crane operators, baler opera-tors, burners, warehousemen, mechanics, yardmenand weighmasters, and laborers, but excludingforemen, watchmen, janitors, office clerical em-ployees, guards, and supervisors as defined in theAct.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectivelyconcerning rates of pay,wages, hours, and otherterms and conditions of employmentwith LocalUnion No.764, an affiliate of the InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America(Ind.), as theexclusive representative of the employees in thebargaining unit described below.WE WILLNOT in any like or related mannerinterfere with,restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection7 of the Act.WE WILL,upon request,bargain with the above-named Union,as the exclusive representative of all 317ADECISIONSOF NATIONALLABOR RELATIONS BOARDemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and ifan understanding is reached, embody such under-standing in a signed agreement.The bargainingunit is:All employees of Staiman Brothers,Wil-liamsport, Pennsylvania, including over-the-road and local truckdrivers, crane operators,baileroperators,burners,warehousemen,mechanics, yardmen, and weighmasters, andlaborers, but excluding foremen, watchmen,janitors, office clerical employees, guards andsupervisors as defined in the Act.DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1700 Bankers Security Building,Walnut &Juniper Streets, Philadelphia, Pennsylvania 19107,Telephone 215-597-7601.STAIMANBROTHERS(Employer)